Case 3:20-cr-00371-WHA Document 20 Filed 10/29/20 Page1of1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 CJA counsel please use Form CIA24
(CAND Rev, 08/2018) Please read instructions on next page.
da. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER * Woke EMAIL ADDRESS
i \ ° a Be.
DAVID Vonbcs Zo) {e347 REALS L— BLOB LE MET
ib. ATTORNEY NAME (if different) 2b. ATTORNEY L NUMBER 3. ATTORNEY EMAIL ADDRESS
4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. CASE NAME 6, CASE NUMBER
D3 Lier pe KA Vo bbockM Aa 20¢6 77/
Yoth AF O22—
p cys { “¢ t | 2? 8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)-> [1 FTR CO APPEAL Jf CRIMINAL C1 In forma pauperis (NOTE: Court order for transcripts must be attached)
LéL-4Wn &. $ PERTH iD 4 x CHNON-APPEAL = CACIVIL CJA: Do not use this form: use Form CJA24
9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:
b. SELECT FORMAT(S) (NOTE: ECF access is included ‘
a. HEARING(S) (OR PORTIONS OF HEARINGS) with purchase of PDF. text, paper or condensed } c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE _ PORTION PDF TEXT/ASCII PAPER | CONDENSED | ECFACCESS | ORDINARY | 24-Day | EXPEDITED | 3-DAY DAILY HOURLY | REALTIME
(initials) (e.g. CMC) spec ote ie uinese oe Une) (email) (email) (email) (web) (30-day) (7-day) (Nextday) | (2 hrs)
ehsloo| wth dit ipa ®@ OC 09 0 0}]0 0 0 0 0 0 0
¥
O Oo oO O Oo O O Oo O O O Oo
Oo Oo Oo Oo Oo O Oo O O O Oo O
O O O Oo Oo Oo Oo © Oo Oo O O
© © oO Oo O O O O Oo O O Oo
0 Oo © Oo O oO O Oo O O oO O
10. ADDITIONAL COMMENTS. INSTRUCTIONS, QUESTIONS, ETC: : P ,
7 Phe hig re PAST boo AAV E To UADELSTEAO
| lovin clke TO OhNH CUE Sf-pabe APrvecRir ee #
a - ‘ a i ; ¢
KE csp 16 #9$te, LE Ule MA &« KEL,
ORDER & CERTIFICATION (14,& 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 42. DATE
11. SIGNATURE =}
j g f.
AINA (?/25/ 22
C —
Cen

Clear Form Save as new PDF

 

 

 

 

 

 
